By the Court,
Lewis, J. alone.
This action is brought to rescind the sale made of a slave, on account of certain redhibitory defects. The petition charges generally, that the slave, at the time of the sale, possessed physical and moral vices; but designates two or three only.
It is moved to amend the petition, by further ailledging that the slave was, at and before the sale, an habitual runaway. It is objected that the amendment proposed, is a distinct cause of action, and being barred by the statute of limitations, cannot now be allowed.
The rule is, if the issue shall be changed thereby, there shall be no amendment; but where there can be the same issue between the parties, the court will always allow the amendment, in order to save the action. 1 Bac. 108, 3 Lev. 346, 2 Stra. 890.
Amendment allowed.